                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


XIAO LU CHEN,

                      Plaintiff,

v.                                                         Case No: 6:18-cv-1474-Orl-41TBS

SECRETARY, UNITED STATES
DEPARTMENT OF HOMELAND
SECURITY and U.S. ATTORNEY
GENERAL,

                      Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (“Application,” Doc. 2). United States Magistrate Thomas B.

Smith submitted a Report and Recommendation (“R&R,” Doc. 10), in which he recommends that

the Application be denied and that plaintiff be granted leave to amend the Amended Complaint

(Doc. 9).

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 10) is ADOPTED and CONFIRMED and

               made a part of this Order.

            2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

               Costs (Doc. 2) is DENIED.

            3. Plaintiff’s Amended Complaint (Doc. 9) is DISMISSED without prejudice.




                                            Page 1 of 2
           4. On or before March 4, 2019, Plaintiff may file an amended complaint that

              complies with the guidance set forth in the R&R. Failure to do so may result in the

              dismissal of this case without further notice. Plaintiff may also file a renewed

              application to proceed in district court without prepaying fees or costs.

       DONE and ORDERED in Orlando, Florida on February 14, 2019.




Copies furnished to:

Unrepresented Party




                                           Page 2 of 2
